Case 18-80240   Doc   Filed 12/17/20   Page 1 of 8
Case 18-80240   Doc   Filed 12/17/20   Page 2 of 8
Case 18-80240   Doc   Filed 12/17/20   Page 3 of 8
Case 18-80240   Doc   Filed 12/17/20   Page 4 of 8
Case 18-80240   Doc   Filed 12/17/20   Page 5 of 8
Case 18-80240   Doc   Filed 12/17/20   Page 6 of 8
                     Case 18-80240       Doc    Filed 12/17/20   Page 7 of 8




                          UNITED STATES BANKRUPTCY COURT
                         MIDDLE DISTRICT OF NORTH CAROLINA
                                  DURHAM DIVISION

 In Re:                                           Case No. 18-80240

 Blake James Reynolds
                                                  Chapter 13
 Lisa Marie Burchett Reynolds

 Debtors.                                         Judge Catharine R. Aron

                                  CERTIFICATE OF SERVICE

I certify that on December 17, 2020, a copy of the foregoing Notice of Mortgage Payment
Change was filed electronically. Notice of this filing will be sent to the following party/parties
through the Court’s ECF System. Party/Parties may access this filing through the Court’s system:

          John T. Orcutt, Debtors’ Counsel
          postlegal@johnorcutt.com

          Richard M. Hutson, II, Chapter 13 Trustee
          office@c13dur.com

          Office of the United States Trustee
          (registeredaddress)@usdoj.gov

I further certify that on December 17, 2020, a copy of the foregoing Notice of Mortgage Payment
Change was mailed by first-class U.S. Mail, postage prepaid and properly addressed to the
following:

          Blake James Reynolds, Debtor
          58 Buttonwood Court
          Pittsboro, NC 27312
                Case 18-80240     Doc       Filed 12/17/20   Page 8 of 8




     Lisa Marie Burchett Reynolds, Debtor
     58 Buttonwood Court
     Pittsboro, NC 27312

Dated: December 17, 2020                      /s/ D. Anthony Sottile
                                              D. Anthony Sottile
                                              Authorized Agent for Creditor
                                              Sottile & Barile, LLC
                                              394 Wards Corner Road, Suite 180
                                              Loveland, OH 45140
                                              Phone: 513.444.4100
                                              Email: bankruptcy@sottileandbarile.com
